 


109 HRES 624 : Requesting the President of the United States and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to United States policies under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment and the Geneva Conventions.
U.S. House of Representatives
2006-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 146 
109th CONGRESS 
2d Session 
H. RES. 624 
[Report No. 109–375] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Ackerman (for himself, Ms. McCollum of Minnesota, Mr. Meeks of New York, Ms. Berkley, Mrs. Napolitano, Mr. Crowley, Ms. Watson, Mr. Wexler, Ms. Lee, Mr. Blumenauer, Mr. Brown of Ohio, Mr. Engel, Mr. Delahunt, Mr. Berman, and Mr. Payne) submitted the following resolution; which was referred to the Committee on International Relations 
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President of the United States and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to United States policies under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment and the Geneva Conventions. 
 
 
That the President of the United States is requested and the Secretary of State is directed to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution— 
(1)all documents, memoranda, and advisory legal opinions in the possession of the President or the Secretary of State, respectively, from the Department of State provided to the Executive Office of the President since September 11, 2001, relating to— 
(A)United States policies under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (1465 U.N.T.S. 113) toward individuals captured by or transferred to the United States or detained in United States custody as part of the Global War on Terror; and 
(B)United States policies under the Geneva Conventions (6 U.S.T. 3114, 6 U.S.T. 3217, 6 U.S.T. 3316, and 6 U.S.T. 3516) toward individuals captured by or transferred to the United States or detained in United States custody as part of the Global War on Terror; and 
(2)all documents, including notes from meetings, memos, and telephone and electronic mail records of internal discussions since September 11, 2001, in the possession of the President or the Secretary of State, respectively, relating to United States policies under the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment and the Geneva Conventions. 
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
